Order filed November 10, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-22-00564-CV
                                   ____________

                         RAMESH KAPUR, Appellant

                                        V.

                          NANIK BHAGIA, Appellee


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-12994

                                    ORDER

      The clerk’s record was filed September 28, 2022. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain "Notice of Appeal Pending Ruling to
Reinstate" filed May 4, 2022.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before November 21, 2022, containing the above listed document.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.